Citation Nr: 1524133	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  05-38 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from May 11, 2004 to September 13, 2005 and in excess of 40 percent from September 14, 2005 for osteoarthritis of the lumbosacral spine with intervertebral disc syndrome. 

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues were remanded for further development by the Board in August 2012 to obtain VA treatment records and to afford the Veteran a VA examination related to his erectile dysfunction and to his back disability, including radiculopathy.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of an earlier effective date than April 11, 2006 for service connected hips based on clear an unmistakable error, service connection for a mental issue, GERD, anemia, hypertension, diabetes, right knee, and multiple myeloma have been raised by the record in a March 2015 representative's statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  From May 11, 2004 to September 13, 2005, even considering the Veteran's pain and corresponding functional impairment, his low back disability manifested with forward flexion greater than 30 degrees, no ankylosis, and no incapacitating episodes.

2.  From September 13, 2005, the Veteran's low back disability manifested without ankylosis and without incapacitating episodes.

3.  The Veteran's right lower extremity radiculopathy manifested by no more than mild symptoms to include intermittent moderate pain and subjective complaints of intermittent numbness.

4.  The Veteran's left lower extremity radiculopathy manifested by no more than mild symptoms to include intermittent moderate pain and subjective complaints of intermittent numbness.

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's erectile dysfunction is causally and etiologically related to service-connected low back disability, specifically to the medication used to treat the Veteran's low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent from May 11, 2004 to September 13, 2005 and in excess of 40 percent from September 14, 2005 for osteoarthritis of the lumbosacral spine with intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8520 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8520 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants service connection for erectile dysfunction, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding that issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The record shows that through VCAA letters dated May 2004, February 2006, July 2008, and September 2008, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the September 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in June 2004, September 2005, June 2006, April 2013, January 2014, and June 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Increased Rating - Lumbosacral Spine

The Veteran's osteoarthritis of the lumbosacral spine with intervertebral disc syndrome is rated under Diagnostic Code 5243 for intervertebral disc syndrome.  Disabilities that fall under Diagnostic Code 5243 are rated under either the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever results in the higher evaluation.  

The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, disability ratings are assigned as follows:

With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is assigned.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.

After a review of all the evidence, the Board finds that the Veteran meets the requirements for a disability rating of 40 percent.  38 C.F.R. § 4.71a.

From May 11, 2004 to September 13, 2005, the Veteran's low back disability was rated at 20 percent.  To receive a higher disability rating, the evidence must show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The June 2004 VA examination showed flexion is limited to 60 degrees due to pain at that point.  That discomfort was not made worse by fatigue, weakness, or lack of endurance.  The examiner noted no ankylosis and no incapacitating episodes.  

Treatment records during this period show complaints of back pain, treated with medication and warm soaks.  

Based on the evidence of record, the Veteran's disability did not manifest to a higher degree during this period.  

From September 14, 2005 forward, the Veteran's low back disability is rated at 40 percent.  To receive a higher disability rating, the evidence must show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months or unfavorable ankylosis of the entire thoracolumbar spine.  

The June 2006 VA examiner specifically noted no fixed positioning of the lumbar spine.  The April 2013 VA examination showed no incapacitating episodes.  The remaining treatment records and VA examinations noted no incapacitating episodes or ankylosis of the spine.  

Therefore, based on the lack of incapacitating episodes or ankylosis of the spine, the Board finds that a disability rating in excess of 40 percent is not warranted during this period.  

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition resulted in additional limitation of motion, which was noted by the VA examiners and considered in the application of the rating criteria to the Veteran's symptoms.  

Entitlement to a disability rating in excess of 20 percent from May 11, 2004 to September 13, 2005 and in excess of 40 percent from September 14, 2005 for osteoarthritis of the lumbosacral spine with intervertebral disc syndrome is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Higher Initial Rating - Radiculopathy of the Lower Extremities

The Board will address the right and left lower extremity radiculopathy together as they stem from the same factual basis and are controlled by the same legal criteria.
Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis of the sciatic nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is sciatic nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Neuralgia of the sciatic nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8720.

A June 2004 VA examination showed no radiation of pain on movement or muscle spasms.  The examiner noted a normal sensory examination, with deep tendon reflexes at 1+ bilaterally in the knee and ankle.  Motor function was normal in the lower extremities.

A July 2005 VA treatment record showed complaints of pain and numbness radiating to the buttocks.  

In a September 2005 VA examination, the Veteran reported radiation of pain on movement down both the left and right hip.  The examiner found no evidence of intervertebral disc syndrome or chronic and permanent nerve root involvement.  The Veteran displayed normal sensory and motor activity.  

A June 2006 VA examination showed pain travelling to the buttocks and into the legs.  Examination revealed no radiation of pain on movement.  He did appear to have lumbosacral IVDS with sciatica at the L4 and L5 distribution, which is the sciatic nerve.

A June 2010 VA treatment record showed radiation of pain from the thighs to the knees.  

During an April 2013 VA examination, the Veteran's sensory and reflex examinations were normal.  The Veteran noted moderate intermittent pain in the right and left lower extremities, with no numbness, constant pain, or paresthesias or dysesthesias.  The examiner found no other signs of radiculopathy.  He noted that the Veteran's radiculopathy involved the sciatic nerve.  The overall severity of his radiculopathy was described as mild.  The examiner noted no other neurological abnormalities.  

To receive a higher disability rating, the evidence must show moderate incomplete paralysis of the sciatic nerve.  The evidence shows intermittent moderate pain and intermittent subjective reports of numbness.  Given the Veteran's symptoms and history, the VA examiner in April 2013 described the overall severity of his radiculopathy as mild.  The Veteran experienced intermittent pain and numbness, but he showed no paralysis, weakness, or other symptoms.  The Veteran's symptoms were also intermittent in nature.  The Board finds that the Veteran's symptoms manifest to a mild level and the preponderance of the evidence is against the claim.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back disability is manifested by pain and limitation of motion, while his radiculopathy is manifested by intermittent numbness and pain.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of low back and radiculopathy symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  As the RO granted entitlement to TDIU in a July 2014 rating decision with an effective date of April 1, 2012, the Board will only discuss Rice prior to that date.  In a January 2014 application for increased compensation based on unemployability, the Veteran noted that he last worked full time in April 2012.  The Veteran's employer provided evidence that he was employed in 2011.  Therefore, as he was employed full time prior to April 1, 2012, the issue of entitlement to TDIU is not raised by the record prior to that date.  

Service Connection - Erectile Dysfunction

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Veteran has a current diagnosis of erectile dysfunction.  He asserts that his erectile dysfunction is causally and etiologically related to his low back pain or to the medications he takes for his low back pain.    

A November 2005 treatment record showed symptoms of erectile dysfunction for several years.  The examiner noted it was probably multifactorial.  

The Veteran attended a VA examination in June 2006.  The examiner noted that the Veteran had several problems that could be contributing to his erectile dysfunction He was diagnosed with low testosterone, as well as hypertension, and diabetes mellitus type 2.  The erectile dysfunction existed for three years.  The Veteran asserted that, due to pain in the lower back and hip area, it is hard for him to maintain an erection.  The examiner diagnosed erectile dysfunction.

The Veteran was afforded another VA examination in September 2006.  The examiner noted that, in this particular individual, the erectile dysfunction is multifactorial.  The Veteran had diagnoses of hypogonadotropic hypogonadism, multiple medications, alcohol use, and diabetes mellitus.  All these contributed to a diagnosis of erectile dysfunction.  Low back pain was not included in this list and the examiner noted that he did not believe that the Veteran's lumbar spine strain was related to his erectile dysfunction.  The examiner opined that this claimant's erectile dysfunction is less likely than not related to his low back pain, but more so or rather a result of other etiology including hypogonadotropic hypogonadism, medicines, alcohol use, and diabetes mellitus.
A January 2014 examination provided an additional opinion regarding the Veteran's erectile dysfunction.  The examiner opined that the erectile dysfunction is at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  The Veteran's erectile dysfunction is aggravated by taking pain medication such as hydrocodone and methocarbamol for his service-connected back disability.  The Veteran's disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The Veteran's erectile dysfunction was at least as likely as not aggravated by the side effects of pain medication such as hydrocodone and methocarbamol in combination with his anti-hypertension medication.  Erectile function was normal until 2005 when he required increased doses of pain medication for lumbago.  The examiner noted that the Veteran experienced increased back pain with sexual intercourse, which is a typical symptom with lumbago due to lumbosacral degenerative disc disease.

The record contains an additional opinion dated June 2014.  The examiner reviewed the medical evidence.  Per review, the Veteran's erectile dysfunction existed since around the time of onset for diabetes.  The examiner opined that the Veteran's erectile dysfunction was multifactorial, including due to hypogonadotropic hypogonadism, multiple medications, alcohol use, and diabetes.  The examiner stated that he was unable to state if the Veteran's erectile dysfunction has been aggravated beyond its natural progression without resorting to speculation as there is no baseline to which to compare to his present condition wherein he requires a penile prosthesis.

The Board finds that the findings are at a minimum in equipoise regarding whether the Veteran's erectile dysfunction is causally related to the Veteran's low back disability, specifically to the medication he takes to treat his low back disability.  The January 2014 examiner provided a positive nexus opinion.  Multiple other medical opinions find that the Veteran's erectile dysfunction is multifactorial, which does not rule out the possibility of the Veteran's erectile dysfunction being causally related to his low back disability's medication.  

Therefore, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt should be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent from May 11, 2004 to September 13, 2005 and in excess of 40 percent from September 14, 2005 for osteoarthritis of the lumbosacral spine with intervertebral disc syndrome is denied. 

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to service connection for erectile dysfunction is granted.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


